 -In the Matter of THE SAFETY CAR HEATING AND LIGHTING COMPANY,INC.andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, C. I. O.Case No. 1-R- 237. Decided February 9, 1945byMr. Andre Maximov,of.New York City, for the Company.-Mr. Samuel Gruber,of Bridgeport, Conn., andMr. Vincent J..Romeo,of New Haven, Conn., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers. of America, C. I. 0., herein called the-Union, alleging that a-question affecting commerce had arisen concerning the representationof employees of The Safety Car Heating and Lighting Company, Inc.,Hamden, Connecticut, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Samuel G. Zack, Trial Examiner. Said hearing was held atNew Haven, Connecticut, on January 26, 1945.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce'evidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Safety Car Heating and Lighting Company, Inc., operates a-plant at Hamden, Connecticut, where it is engaged in the manufactureof electrical equipment.During 1944 the Company purchased raw60 N. L.R. B, No. 98514 THE SAFETY CAR HEATING AND LIGHTING COMPANY, INC. 515materials valued at about $1,800,000, approximately 60 percent ofwhich was shipped to it from points outside the State of Connecticut.During the same period the Company sold products valued at about$4,250,000, over 95 percent of which was shipped to points outside theState of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn December 8, 1944, the Union requested the Company to recognizeit as exclusive collective bargaining representative of the Company'semployees.The Company refused this request until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found ' to beappropriate:T"We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, thatall production and maintenance employees of the Company, iriclud-ing shipping and receiving employees, but excluding office andclerical employees, nurses,matrons, engineering department em'ployees, pattern makers, guards, foundry workers, foremen, and anyother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among'The Field Examiner reported that the Union presented 200 application cards.Thereare approximately 410 employees in the appropriate unit. 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth, inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the' Safety CarHeating and Lighting Company, Inc., Hamden, Connecticut,an elec-tion by secret ballot shall be conductedas early aspossible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United Elec-trical, Radio & Machine Workers of America, C. I. 0., for the purposesof collective bargaining.